Case 3:19-cv-00642-BJD-MCR Document 20 Filed 10/24/19 Page 1 of 2 PageID 102



                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


ROBERT ABBOTT,

                  Plaintiff,

v.                                          Case No. 3:19-cv-642-J-39MCR

CORIZON, LLC,

               Defendant.
________________________________

                                   ORDER

       1.   Plaintiff’s Motion for Appointment of Counsel (Doc. 18)

is DENIED without prejudice. A plaintiff in a civil case does not

have a constitutional right to counsel, and courts have broad

discretion in deciding whether to appoint counsel. Bass v. Perrin,

170 F.3d 1312, 1320 (11th Cir. 1999). A court should appoint

counsel in a civil case only in “exceptional circumstances.” Id.

In determining whether to appoint counsel, a court may consider

the type and complexity of the case, whether the plaintiff can

adequately investigate and present his case, and whether the case

will    require   skill   in   presenting     evidence   and   in   cross-

examination. Ulmer v. Chancellor, 691 F.2d 209, 213 (5th Cir. 1982)

(cited with approval in Smith v. Fla. Dep’t of Corr., 713 F.3d

1059, 1065 n.11 (11th Cir. 2013)).

       This case is not so complex legally or factually to prevent

Plaintiff from presenting the essential merits of his position to
Case 3:19-cv-00642-BJD-MCR Document 20 Filed 10/24/19 Page 2 of 2 PageID 103



the Court. At this early stage of the proceeding, the Court finds

that Plaintiff has not shown exceptional circumstances that would

warrant the appointment of counsel at this time. The Court,

however, may sua sponte reconsider Plaintiff’s request if the

circumstances of the case change (for example, if the case proceeds

to trial).

      2.     Plaintiff’s Motion for Extension of Time (Doc. 19) is

DENIED as moot. There is no motion pending to which Plaintiff must

respond.

      DONE AND ORDERED at Jacksonville, Florida, this 22nd day of

October, 2019.




caw 10/21
c:
Robert Abbott, #945864
Counsel of Record




                                     2
